PD-1659-14
                                 PD-1659-14                           COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                   Transmitted 12/19/2014 1:20:04 PM
December 29, 2014                                                   Accepted 12/29/2014 10:06:31 AM
                                PD-                                                     ABEL ACOSTA
                                                                                                CLERK



 DEAN JEROME WOOD                 X       IN THE COURT OF CRIMINAL APPEALS
                                  X
                                  X
 VS.                              X
                                  X
                                  X
 THE STATE OF TEXAS               X      OF THE STATE OF TEXAS


                MOTION FOR EXTENSION OF TIME
          TO FILE PETITION FOR DISCRETIONARY REVIEW

       COMES NOW, DEAN JEROME WOOD, Appellant, and moves that he be

 granted a thirty (30) day extension of time to file his Petition for Discretionary

 Review, until and including January 5, 2015, and further shows as follows:

       A. The Appellant’s conviction for murder was affirmed by the First Court of

 Appeals in cause number 01-13-00845-CR on November 6, 2014.

       B. The deadline for filing the Appellant’s P.D.R. in these causes was December

 6, 2014 (thereby making them due on Monday, December 8, 2014). This request for

 extension of time is being e-filed on December 19, 2014, which is within the 15-day

 period provided for by Tex. R. App. P. 68.2(c).

       C. A request is hereby made for an extension of time to file the Appellant’s

 P.D.R. in this case, until and including January 5, 2015.

       D. The reason for this extension request is that the undersigned attorney has

 been extremely busy with other appeals and various other matters which have left him
unable to finish the PDR on time, including, but not limited to, the following:

      FEANYICHI UVUKANSI VS. THE STATE OF TEXAS; No. 01-14-00527-
      CR; Appellant’s Brief due on January 7, 2014 (capital murder);

      RICHARD SCOTT VS. THE STATE OF TEXAS; No. 01-12-00643-CR;
      Appellant’s Brief due on January 7, 2015;

      NORMA SANCHEZ VS. THE STATE OF TEXAS; No. 14-14-00780-CR;
      Appellant’s Brief due December 29, 2014.

      Additionally, the undersigned is extremely busy with his duties as chief of the

appellate division of the Harris County Public Defender’s Office, as a member of the

Texas Forensic Science Commission Hair Microscopy Panel (which is in the process

of reviewing hundreds of criminal cases involving expert testimony in cases involving

hair testimony), and, as an adjunct professor at the University of Houston Law

Center, is under a December 23rd deadline to get numerous final exams and term

papers graded.

      E. No further extensions will be needed.

      WHEREFORE, PREMISES CONSIDERED, Appellant moves that the Court

extend the deadline for filing the Appellant’s Petition for Discretionary Review in

these cases, until and including January 5, 2015.

                                                Respectfully submitted,
                                            ALEXANDER BUNIN
                                            Chief Public Defender
                                            Harris County Texas




                                            /s/ Bob Wicoff
                                            BOB WICOFF
                                            Assistant Public Defender
                                            Harris County Texas
                                            1310 Prairie, Ste. 980
                                            Houston Texas 77002
                                            (713) 274-6781
                                            TBA No. 21422700


                        CERTIFICATE OF SERVICE

      A true copy of this motion has been sent through the e-file system to the

appellate division of the Harris County District Attorney’s Office, on the 19th of

December, 2014.


                                            /s/ Bob Wicoff
                                            BOB WICOFF